Citation Nr: 1443387	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.   Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition. 

2.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision, by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

By way of history, in a January 2008 rating decision the RO denied the Veteran's claim entitlement to service connection for a left knee condition.  The Veteran did not appeal and the January 2008 rating decision became final.  In February 2010 the Veteran filed a petition to reopen his claim for entitlement to service connection for a left knee condition; in the April 2010 rating decision the RO denied the Veteran's petition to reopen his previously denied claim.   Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Veterans Law Judge in March 2013. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a copy of the Veteran's hearing transcript. 

The now reopened issue of entitlement to service connection for a left knee condition is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By way of a January 2008 rating decision, the RO denied the Veteran's claim for service connection for a left knee condition, in part, because there was no clinical diagnosis.  The Veteran did not appeal that decision and it became final. 

2.  The additional evidence received since the January 2008 rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for a left knee condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a left knee condition are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.


II. Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

By way of a January 2008 rating decision, the RO denied the Veteran's claim for service connection for a left knee condition.   The RO denied service connection in part, because there was no clinical diagnosis of record.  

The Veteran was notified of the denial of service connection for a left knee condition by a January 2008 rating decision but he did not express disagreement with the January 2008 rating decision and a desire for appellate review until he filled his petition to reopen his previously denied claim in February 2010, outside of the one year appeal period.  Therefore, the Board finds that the January 2008 rating decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the January 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In February 2010 the Veteran filed a petition to reopen his claim of entitlement to service connection for a left knee condition.  The evidence submitted since the January 2008 rating decision includes VA treatment records, private treatment notes, a December 2011 VA examination, and the Veteran's testimony.  

The Board finds that this evidence is "new" in that it was not before agency decision makers at the time of the January 2008 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence, specifically the Veteran's VA examinations, private opinions, and testimony, is "material" in that it goes to the question of a diagnosis of a left knee condition, now diagnosed as osteoarthritis of the left knee; this goes directly to the original denial of service connection.  The December 2011 VA examiner also provided a nexus opinion; there was no opinion on etiology previously of record.  All of this evidence relates to unestablished facts necessary to substantiate the claim for service connection for a left knee condition and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board notes that "new and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Therefore, the Board concludes that evidence submitted since the January 2008 rating decision is new and material, and thus to this extent only, the claim for service connection for a left knee condition is reopened.  

Moreover, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for a left knee condition is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

At the outset, the Board notes that submitted a letter from the Social Security Administration (SSA) that he is currently receiving benefits.  Such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board herein above reopened the Veteran's claim of entitlement to service connection for a left knee condition.  The Veteran was afforded a VA examination in December 2011 and he was diagnosed with osteoarthritis of the left knee.  The VA examiner stated that based on medical records reviewed the Veteran's current findings of osteoarthritis of the left knee was not associated with his military service.  The VA examiner noted that the Veteran reported bilateral knee pain in December 1969 but there was no post-service medical records to show that there was a persistent knee condition emanating from military service that could have caused degenerative changes; the only post-service medical records was an April 2009 MRI.  He also stated that no history was given to as the cause of the left knee condition. 

The Board finds that another VA examination is warranted that considers the Veteran's statements that he hurt his left knee during his military service by playing football from the military; the December 2011 VA examination opinion does not consider the Veteran's reported in-service injury.  Thus, the Veteran should be scheduled for a new VA examination to consider the nature and etiology of his left knee condition; the VA examiner should opine whether the Veteran's left knee condition is at least likely as not related to military service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his left condition.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of a left knee disability?

B) For each diagnosed left knee disability, is it at least likely as not (50 percent or greater probability) that it is related to any aspect of the Veteran's military service, to include playing football during military service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The VA examiner should discuss the Veteran's statements regarding the injury of his left knee, the symptoms associated at the time of the injury, and his current symptoms he associates with his left knee.   

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


